KRUEGER, Judge.
The conviction is for theft of cattle; the punishment assessed is confinement in the state penitentiary for a term of two years.
The record is before us without statement of facts or bills óf exceptions. The indictment is sufficient to charge the offense and procedural matters appear to be in due order.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.